index nos and internal_revenue_service department of the treasury p o box ben franklin station washington dc person to contact telaphone number rofer reply to cc dom it a date oct plr-110678-99 taxpayer state x date corpa x u t o j n n k q z dollar_figurej date vv blackacre date dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figure on date date a e w o a o b t o w w u k n o d t u o h u o a o t n o n o a o u t dollar_figurer whiteacre bank date dollar_figures year year u firmb date date dollar_figuret dollar_figureu year date agent representative date dollar_figurev sw date 10a date 11a dear t n o o n o b t d t o w d o b o b e w d n t w k w n w o w w n w o h this responds to your letter of date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer and its shareholder to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code we understand the following to be the essential facts for determining whether taxpayer is entitled to the relief requested taxpayer was incorporated in state x on date as corpa initially taxpayer's business was x originally this business was owned and operated by p and his wife q as an unincorporated business in year p decided to enter the business of owning and managing commercial real_estate corp a sold the assets of its first business of x and changed its name to taxpayer using the cash proceeds from this sale taxpayer purchased fand and constructed y industrial buildings in the cityw area these buildings were subsequently leased to various businesses using the cash_flow generated by these leases taxpayer was able to accumulate enough cash to purchase additional properties over the years ree taxpayer continued to increase its real_estate holdings currently taxpayer owns and manages z buildings located on various properties in the cityw area these properties generate approximately dollar_figurej of income per year on date v damaged one of taxpayer's properties a building located at result of v the office structures of the building were destroyed blackacre as a taxpayer filed a claim with its insurance provider for the fair value of the damaged property taxpayer's claim was satisfied by date for the total settlement amount of dollar_figurek taxpayer used part of these proceeds to repair structural damages at the time of v taxpayer's adjusted_basis in the damaged buiiding at biackacre was dollar_figurel thus taxpayer realized a gain of dollar_figurem however taxpayer elected to defer this gain under sec_1033 of the internat revenue code to defer this gain taxpayer was required to reinvest its insurance proceeds in property similar_or_related_in_service_or_use to the converted property before date taxpayer had already used dollar_figuren to reconstruct the damaged offices therefore only dollar_figure needed to be reinvested taxpayer decided to reinvest these additional proceeds in another building replacement_period on date taxpayer acquired replacement_property a building located at whiteacre at a cost of dollar_figurer within the during the replacement_period taxpayer invested the insurance proceeds in certificates of depasit cds issued by bank in addition on date taxpayer also invested its existing cash reserves of dollar_figures in other cds as a result of these transactions taxpayer's interest_income suddenly increased to a significantly higher level income for the first time in year and exceeded percent in year asa consequence of the interest_income exceeding the percent level taxpayer’s tax status changed to that of a personal_holding_company for those two years in fact its interest_income exceeded percent of taxpayer's ordinary gross for more than u years firmb has assisted taxpayer with the compilation and review of its financial statements and the preparation and review of its annual corporate_income_tax returns firmb was not aware of any proposed personal_holding_company_tax assessment made by the service prior to taxpayer's most recent audit nor was firmb aware of any prior consent_dividend election for taxable years ended date and date taxpayer failed to include form sec_972 and in its federal tax returns firmb was not aware of taxpayer's need to file such forms nor did firmb inform taxpayer that the consent_dividend election could be made according to taxpayer its shareholders would have agreed to pay the tax on dividend income of dollar_figuret and dollar_figureu for the taxable years ended date and date respectively if firmb had advised it to do so thus avoiding taxpayer's classification as a personal_holding_company in year the service commenced an examination of taxpayer's federal cp income_tax returns for the taxable years ended date and date on date taxpayer received an information_document_request from agent asking taxpayer to explain why it did not report personal_holding_company_tax liability on its originally filed tax retums representative a partner of firmb cityw responded on behalf of taxpayer that neither taxpayer nor firmb had made a determination of taxpayer's personal_holding_company status for the years under examination however after receiving notice from the service firmb looked into the issue and discovered that taxpayer met the definition of a personal_holding_company because it failed to distribute dollar_figuret and dollar_figureu in taxable years ended date and date respectively on date agent issued taxpayer a form_2198 determination of liability for personal_holding_company_tax indicating that taxpayer had a personal_holding_company_tax liability due for date and date of dollar_figurev and dollar_figurew respectively this request for relief concerns taxpayer's failure to timely file forms and in connection with consent dividends to be allotted to its shareholders to avoid imposition of the personal_holding_company_tax under sec_544 of the internal_revenue_code the filing_date prescribed is not later than the due_date of taxpayer's income_tax retum for the taxable_year for which the dividends_paid deduction is claimed see sec_1_565-1 under revrul_78_296 1978_2_cb_183 a consent_dividend election may be filed with a corporation's return on its extended due_date for the taxable years ended on date and date taxpayer filed its federal accordingly the election income_tax returns on date 10a and date 11a respectively filings were due on date 10a and date 11a the failure_to_file form sec_972 and for making the consent_dividend election was due to the oversight of firmb firmb acknowledges this error by the sworn affidavit of one of its partners representative sec_301_9100-1 of the procedure and administration regulations generally provides that the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under al subtitles of the internal_revenue_code except subtitles e g h and the regulations under sec_301_9100-3 generally provide extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301 a of the regulations provides in part that requests for relief woot will be granted when the taxpayer provides evidence including affidavits establishing to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election in addition sec_301_9100-3 of the regulations provides that for purposes of this paragraph b a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not - i competent to render advice on the regulatory election or ii aware of all relevant facts the affidavits presented in the present case show that taxpayer acted reasonably and in good_faith having relied entirely on firmb an accounting firm to prepare its returns and advise it on tax matters for more than u years including the tax years at issue firmb is generally regarded within the tax profession as a competent advisor in all tax matters furthermore firmb admits that it was aware of all relevant facts pertaining to taxpayer's status as a personal_holding_company but simply neglected to take notice of those facts in light of sec_541 or take action to protect its client from the consequences of this status sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c of this chapter and the new position requires or permits a regulatory election for which relief is requested ji was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight in connection with hindsight if specific facts have in such a case in the present case taxpayer is not seeking to alter its return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 further kr taxpayer was not informed of the need to make an election under sec_565 of the code and so did not make any conscious choice as to whether or not to make an election in addition there is no indication that taxpayer was using hindsight as defined above in requesting this relief this request for relief was made within a year after the failure to make the election was discovered specific facts have not changed since the due_date for making the election that make the election more advantageous to taxpayer sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 of the regulations provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case taxpayer will not have a lower tax_liability in the aggregate for any of the years in which the election will apply than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money also no taxable_year that would be affected by the election had it been timely made is closed by the period of limitations on assessment taken together these disclosed circumstances indicate that the omission that taxpayer now seeks to correct originated from an honest mistake on the part of its tax advisors and not from a desire to avoid taxes since no prejudice to the government is indicated the commissioner should grant the requested extension of time to file the appropriate forms necessary to make the sec_565 consent_dividend election accordingly the consent of the commissioner is hereby granted taxpayer for an extension of time to file the forms necessary to make the sec_565 consent_dividend election please attach a copy of this ruling to the returns schedules and forms filed in connection with making the efection under sec_565 when such forms are filed this extension shall be for a period of days from the date of this ruling no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this ruling is directed o only to the taxpayer who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours assistant chief_counsel income_tax accounting by leek awh l wees david l crawford chief branch oe
